Citation Nr: 1034020	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  95-37 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for degenerative arthritis of 
multiple joints.


ATTORNEY FOR THE BOARD

N. Rippel


INTRODUCTION

The Veteran served on active duty from March 1964 to June 1967 
and from September 1967 to June 1973.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts.


REMAND

VA records indicate that the claims file sent to the Board in 
November 2008 is incomplete in that two of the three volumes are 
missing.  Specifically, the claim was comprised of three folders 
when it was previously before the Board.  Board records indicate 
that it was checked into the Board as a three volume case in 
February 2003 and left the Board as a three volume case in 
November 2003.  Appeals Management Center (AMC) electronic 
records reflect that there were three claims files as of March 
2006.  

The Board has attempted to locate the other two volumes.  
Regrettably, it has been unable to do so.  Therefore, on remand, 
all attempts to locate and/or rebuild the original claims files 
in accordance with proper procedures must be completed and 
documented in narrative form, and associated with the claims 
file.  Further, it must be ascertainable that a verifiable, 
reasonably exhaustive search for the original claims folder has 
been undertaken, and that verifiable due diligence has been 
exercised in rebuilding the claims folder in the absence of 
success in locating the original claims folder.  Dixon v. 
Derwinski, 3 Vet App. 261 (1992).

In light of these circumstances, this case is REMANDED to the RO 
or the Appeals Management Center (AMC), in Washington, D.C., for 
the following actions:

1.  The AMC or RO should attempt to locate 
the Veteran's missing claims files, 
following all policies and procedures as 
provided in the VA Adjudication Procedure 
Manual M21-1MR.  Documentation of all 
actions taken should be included in the 
record.

2.  If the missing files are not located, 
all indicated development to reconstruct 
the missing files must be undertaken and 
documented in the record.

3.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, he should be 
furnished a supplemental statement of the 
case and afforded the requisite opportunity 
to respond before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


